            Case 1:20-cv-02230-LJL Document 12 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/21/2020
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND, AND                                        :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                      20-cv-2230 (LJL)
EDUCATIONAL AND INDUSTRY FUND ET AL,                                   :
                                                                       :          ORDER
                                    Petitioners,                       :
                                                                       :
                  -v-                                                  :
                                                                       :
J.H. REID GENERAL CONTRACTOR,                                          :
                                                                       :
                                                    Respondent.        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On May 14, 2020, the Court scheduled a telephonic conference and oral argument on the
pending Petition to confirm an arbitral award (Dkt. No. 1) for today. (Dkt. No. 9.) The order
setting that conference was served on Respondent the following day. (Dkt. No. 10.) Today at the
appointed time, the Court convened the conference. Counsel for Petitioners appeared. No
representative for Respondent appeared.

        During the conference, which was memorialized by a court reporter, the Court asked
Petitioners' counsel to explain the calculation of $280,216.56 in interest. Petitioners' counsel
requested additional time to respond to that inquiry in writing and the Court granted that request.

        As discussed at the conference, IT IS HEREBY ORDERED that Petitioners shall
electronically file an explanation of the interest payment calculation no later than 5:00 p.m. on
May 26, 2020.

        SO ORDERED.

Dated: May 21, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
